Title: To George Washington from Thomas Jefferson, 7 February 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia February 7th 1792

An account presented to me by Mr John B. Cutting, for expenditures incurred by him in liberating the seamen of the United States in British ports during the impressments which took place under that government in the year 1790, obliges me to recall some former transactions to your mind.
You will be pleased to recollect the numerous instances of complaint or information to us, about that time, of the violences committed on our seafaring citizens in British ports by their press-gangs and officers; and that not having even a Consul there at that time, it was thought fortunate that a private citizen, who happened to be on the spot, stept forward for their protection; that it was obvious that these exertions on his part must be attended with expence, and that a particular demand of £50 sterling for this purpose coming incidentally to my knowledge, it was immediately remitted to Mr Cutting, with a request to account for it in convenient time. He now presents an account of all his expenditures in this business, which I have the honor to communicate herewith.
According to this the oppression extends to a much greater number of our citizens, & their relief is more costly than had been contemplated. It will be necessary to lay the account before the legislature; because the expenditures being of a description which had not occurred before, no appropriation heretofore made would authorize payment at the Treasury; because too the nature of the transactions may in some instances require justly, that the ordinary rules of evidence which the Auditor is bound to apply to ordinary cases, should suffer relaxations, which he probably will not think himself authorized to admit, without the orders of the legislature.
The practice in Great Britain of impressing seamen whenever War is apprehended, will fall more heavily on ours, than on those of any other foreign nation, on account of the sameness of

language. Our minister at that court therefore will on those occasions, be under the necessity of interfering for their protection, in a way which will call for expence. It is desireable that these expences should be reduced to certain rules, as far as the nature of the case will admit, and the sooner they are so reduced the better. This may be done however on surer grounds after the government of Great Britain shall have entered with us into those arrangements on this particular subject, which the seriousness of the case calls for on our part, and it’s difficulty may admit on theirs. This done, it will be desireable that legislative rules be framed which may equally guide and justify the proceedings of our Minister, or other agent, at that court, and at the same time extend to our seafaring citizens, the protection of which they have so much need.
Mr Cutting, being on the spot, will himself furnish the explanations and documents of his case, either to the legislature, or a committee of it, or to the Auditor, as he shall be required. I have the honor to be with sentiments of the most perfect esteem & respect, Sir, Your most obedient & most humble servt

Th: Jefferson 

